Case 3:20-mj-71356-SK Document 1-1 Filed 09/23/20 Page 1 of 7

Case 2:15-cr-00232-JAM Document 50 Filed 09/10/20 Page 1 of 7

29 SE ‘UNITED STATES DISTRICT COURT

ERA DIST Ru Eastern District of California

Petition For Warrant or Summons For
Offender Under Supervision

Name of Offender: Ravinder Singh Docket Number: 0972 2:15CRO0232-001
Name of Judicial Officer: United States District Judge John A. Mendez

Date of Original Sentence: 5/27/2016

Original Offense: 7 U.S.C. § 2024(b) - Unauthorized Use of Food Stamps (Class C Felony)

Original Sentence: 23 months custody of the Bureau of Prisons; 36-month term of Supervised Release;
$100 Special Assessment; $1.577,429.29 Restitution; No Firearms; DNA Collection; Mandatory Drug

Testing.

Special Conditions:
| hereby certify that the seer

' true and
Warrantless Search ie an file in my office.

No Dissipation of Assets ATTEST: KEITH HOLLAND
District Court

, es 8. DI
Appl) on Maries ie trict OF California
Financial Disclosure of oint VY\EVL0OL- en
Financial Restrictions Deputy ier
IG A} 10} 9020

vaea___ A} 10] 9020
Type of Supervision: TSR

Date Supervision Commenced: 05/09/2018 — Original term of Supervised Release
10/08/2019 — Term of Supervised Release after revocation

Other Court Actions:

01/07/2019: = Prob 12C Petition for Warrant filed with the Court alleging the offender violated his terms
of Supervised Release by failing to report law enforcement contact, New Law violation,
and leaving the district without permission. The Honorable Garland E, Burrell, Jr. ordered
the issuance of a warrant.

03/08/2019: Initial appearance on violation of Supervised Release held in the Northern District of
California. The offender is ordered removed to the Eastern District of California for further

Court proceedings.

Page 1 of 7 PROB 12C
(07/13)
Case 3:20-mj-71356-SK Document 1-1 Filed 09/23/20 Page 2 of 7

. '

Case 2:15-cr-00232-JAM Document 50 Filed 09/10/20 Page 2 of 7

RE: Ravinder Singh Docket Number: 0972 2:15CR00232-01

04/04/2019: —_ Initial appearance in the Eastern District of California. Offender ordered detained.

10/04/2019: — Sentencing: 214 days custody; 31-month term of Supervised Release. Special conditions
include: Search; Not dissipate assets; Apply all monies; Financial disclosure; Financial
restrictions; Drug/alcohol treatment; Drug/alcohol testing; Abstain from alcohol; Inpatient
correctional treatment program for up to 365 days.

09/09/2020: Case reassigned to the Honorable John A. Mendez.

 

PETITIONING THE COURT
& TO ISSUE A WARRANT

The probation officer alleges the offender has violated the following conditions(s) of supervision:

Charge Number Nature of Violation
Charge 1: NEW LAW VIOLATION

On September 7, 2020, Ravinder Singh was arrested by the Santa Clara Police Department for violation of
a restraining order, a violation of probation, and hit and run. This is in violation of the Mandatory Condition
which states, “The defendant shall not commit another federal, state or local crime.”

Justification: On September 8, 2020, the undersigned spoke to Officer Telles with the Santa Clara County
Police Department. Officer Telles reported the offender had been arrested after harassing and following
his wife in violation of a no-contact restraining order. According to Officer Telles, the offender drove to
his wife’s home and began yelling at her while she was inside. Later, as his wife was leaving the house in
her car, the offender followed her and hit her car with his. He then began banging on her windows while
yelling at her. He was subsequently arrested and booked for the above charges; the police report was
requested and is pending receipt. According to the Santa Clara County Jail website, the offender has court
in this matter on September 10, 2020.

Custody Status/Location — Santa Clara County Jail
Booking/CDCR Number — 20022346

Detention: The offender has had multiple instances of domestic violence against his wife. He is currently
on probation in Santa Clara County for domestic violence. This most recent incident speaks to the
offender’s inability to control his anger and his risk of danger to the community. As such, it is respectfully
requested a warrant be issued for his arrest and Mr. Singh remain detained until resolution of this violation
petition.

Page 2 of 7 PROB 12C
(07/13)
Case 3:20-mj-71356-SK Document 1-1 Filed 09/23/20 Page 3 of 7

Case 2:15-cr-00232-JAM Document 50 Filed 09/10/20 Page 3 of 7

RE: Ravinder Singh Docket Number: 0972 2:15CR00232-01

I declare under penalty of perjury that the following is true and correct.

EXECUTED ON: September 9, 2020
Modesto, California
WM/ir

Respectfully submitted,

Whitney Mize
United States Probation Officer
Telephone: (209) 574-9429

 

DATED: 9/9/2020

 

Reviewed by,

Cure Wale

Laura Weigel
Supervising United States Probation Officer

 

Page 3 of 7 PROB 12C
(07/13)
Case 3:20-mj-71356-SK Document 1-1 Filed 09/23/20 Page 4 of 7
Case 2:15-cr-00232-JAM Document 50 Filed 09/10/20 Page 4 of 7

RE: Ravinder Singh Docket Number: 0972 2:15CR00232-01

 

THE COURT FINDS PROBABLE CAUSE AND ORDERS:

& The issuance of a warrant.

CJ The issuance of a summons.

O) Other:

FURTHER PROCEEDINGS REGARDING CUSTODY:

Q) Defendant is ordered detained, to be brought before District Judge forthwith.

& Initial appearance and detention hearing before Magistrate Judge.

DATED: 9/9/2020 /s/ John A. Mendez

United States District Court Judge

cc: United States Probation
Assistant United States Attorney: Michael Redding

United States Marshal Service

Page 4 of 7 PROB 12C
(07/13)
Case 3:20-mj-71356-SK Document 1-1 Filed 09/23/20 Page 5 of 7

Case 2:15-cr-00232-JAM Document 50 Filed 09/10/20 Page 5 of 7

RE: Ravinder Singh Docket Number: 0972 2:15CR00232-01

STATEMENT OF EVIDENCE OF ALLEGED
SUPERVISED RELEASE VIOLATIONS

Honorable John A. Mendez
United States District Judge
Sacramento, California

RE: — Singh, Ravinder
Docket Number: 0972 2:15CR00232-01

Your Honor:

In addition to a copy of the Acknowledgment of Conditions of Probation or Supervised Release
and Receipt of Criminal Judgment and Judgment and Commitment Order, the following
evidence and/or testimony will be offered to support the probation officer's allegation that the
above-named releasee is in violation of the conditions of supervision as stated on the attached
Probation Form 12C - Petition for Warrant or Summons for Offender Under Supervision.

Charge 1: NEW LAW VIOLATION

a. Evidence:

i. Santa Clara Police Department Report Number 20-907066, detailing
the events that occurred on September 7, 2020.

b. Witnesses:

i. Officers from the Santa Clara Police Department will testify as to the
events that occurred on September 7, 2020.

Respectfully submitted,

Whitney Mize
United States Probation Officer
Telephone: (209) 574-9429

 

DATED: 9/9/2020
Modesto, California

Page 5 of 7 PROB 12C
(07/13)
Case 3:20-mj-71356-SK Document 1-1 Filed 09/23/20 Page 6 of 7

Case 2:15-cr-00232-JAM Document 50 Filed 09/10/20 Page 6 of 7

RE: Ravinder Singh Docket Number: 0972 2:15CR00232-01

Reviewed by,

Lune. Weta?

Laura Weigel
Supervising U.S. Probation Officer

 

Page 6 of 7 PROB 12C
(07/13)
Case 3:20-mj-71356-SK Document 1-1 Filed 09/23/20 Page 7 of 7
Case 2:15-cr-00232-JAM Document 50 Filed 09/10/20 Page 7 of 7

RE: Ravinder Singh Docket Number: 0972 2:15CR00232-01

REVOCATION GUIDE —- SUPERVISED RELEASE

Name of Offender: Ravinder Singh Docket Number: 0972 2:15CR00232-01
Date of Original Offense: 2005 to October 2011

Original term of supervised release imposed: 3 years
Highest grade of violation alleged: C

Criminal History Category of offender: II

Original guideline range: 46 to 57 months.

Chapter 7 range of imprisonment: 4 to 10 months.
Maximum term on revocation - 18 USC 3583(e)(3):

Xx Class C and/or D felony - 2 years

Violation requires mandatory revocation: YES: 0 NO: &

Original offense committed on or after 04/30/2003: Court may sentence up to the statutory
maximum term of supervised release applicable to the original offense of conviction, but not
exceed the maximum for the classes of offenses noted above. There is no adjustment for prison
time imposed for any previous revocation of the term of supervised release. The Court must
consider but is not bound by Chapter 7 ranges. Upon revocation, the Court may re-impose
supervised release; however, the term is limited to the statutory maximum authorized under
Title 18 USC 3583(e)(3) for the original offense of conviction, less the current term of
imprisonment imposed upon revocation, and all prior terms of imprisonment imposed upon
previous revocations.

MANDATORY REVOCATION ISSUES

Original offense committed after 09/13/94: Title 18 USC 3583 instructs that supervision shall
be revoked upon a finding of: 1) Possession of a controlled substance; 2) Possession of a firearm;
or, 3) Refusal to comply with mandatory drug testing. If the violation involves the use of a
controlled substance, the Court has the discretion to find that "use" constitutes "possession."

Positive/Failed Drug Tests after 11/02/2002: Title 18 USC 3583(g) amended and instructs that
supervision be revoked for: Testing positive for illegal controlled substances more than three times
over the course of one year.

Page 7 of 7 PROB 12C
(07/13)
